Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. §121 and §372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-3, 6, 13, 14, 25, 35, 44 and 46, drawn to, a method for producing multicellular aggregates in a microfluidic device, comprising at least one row having at least one microwell, for each row, a supplying channel spanning along a length of the row and each microwell is in flow connection with the supplying channel.
Group II, claims 29, 30 and 32, drawn to, a method for compound screening with multicellular aggregates in a microfluidic device, comprising at least one row having a plurality of microwells, for each row, a supplying channel spanning along a length of the row and each microwell is in flow connection with the supplying channel.
Group III, claims 36-42, drawn to, a microfluidic device, comprising at least one row having at least one microwell, each of the at least one microwell having a diameter and a height; for each row, a supplying channel having a height, the supplying channel spanning along a length of the row and having an entry opening at one end of the 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups do not contain a special technical feature which contributes over the prior art. Specifically, the special technical feature of a microfluidic device, comprising at least one row having at least one microwell; for each row, a supplying channel spanning along a length of the row and having an entry opening at one end of the supplying channel and an exit opening at the opposite end of the supplying channel, wherein each microwell is in flow connection with the corresponding supplying channel, is well known in the prior art as evidenced by the teaching of Sabhachandani et al. ((2016) Lab Chip 16: 497-505) (provided here)). Sabhachandani et al. shows microfluidic devices for analyzing 3D tumor spheroids in cell-laden alginate droplets (pg. 497, Abstract). In the device, the aqueous inlet channel intersects the continuous phase channel. A droplet docking array consists of circular holding sites [≈ microwells] separated by constricted regions [≈ microchannel] (pg. 500, column 2, para. 1 and Fig. 1A & E). The microfluidic device is equipped with multiple inlets that facilitate incorporation of varying cell types, thus allowing robust control over the local microenvironment of the tumor spheroids. Additionally, media and drugs could be perfused continuously through the same inlets so as to promote delivery of nutrients to all the spheroids throughout the experimental duration (pg. 500, column 1, Section: Device design and Fig. 1A & E). The device 
Therefore, unity of invention is lacking between Groups I, II & III.

The inventions lack unity as demonstrated by showing that the common technical feature(s) doe(s) not define a contribution over the prior art, ‘a posteriori'. See MPEP 1850.
MPEP 1850(II): "The term “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art....Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step."   


As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

In summary:
1) Applicant must elect one (1) Invention:  I or II or III.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, §102, §103 and §112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651